Hand and Cartwright, JJ., dissenting: This was a petition filed in the name of the People, upon the relation of Jeremiah Ring, John J. Doyle, Johanna Watt, Mary Murphy and Bridget Markillie, against the Board of Education of School District No. 24, township 14, range 12, in Scott county, for a peremptory writ of mandamus to require the said board of education to cause the teachers in the public schools of said school district, during school hours, to discontinue the practice of reading passages from the King James version of the Bible; from causing the pupils of said schools to recite in concert the Lord’s Prayer as it is found in the King James version of the Bible, and from singing sacred hymns. The board of education filed a demurrer to said petition, which was sustained and the petition was dismissed, and a writ of error has been sued out from this court to review the judgment of the circuit court, and this court is asked to hold that the constitutions of the United States and this State prohibit the reading of the King James version of the Bible, the repeating of the Lord’s Prayer in concert as it is found in that version of the Bible, and the singing of sacred hymns by the teachers and pupils of our public schools during school hours, and the majority opinion holds that such acts are prohibited by constitutional enactment. The sections of the State and Federal constitutions which it is claimed are violated read as follows: opinions; but the liberty of conscience hereby secured shall not be construed to dispense with oaths or affirmations, excuse acts of licentiousness, or justify practices inconsistent with the peace or safety of the State. No person shall be required to attend or support any ministry or place of worship against his consent, nor shall any preference be given by law to any religious denomination or mode of worship.” (Const, of 1870, art. 2, sec. 3.) “The free exercise and enjoyment of religious profession and worship, without discrimination, shall forever be guaranteed; and no person shall be denied any civil or political right, privilege or capacity, on account of his religious “Neither the General Assembly nor any county, city, town, township, school district, or other public corporation, shall ever make any appropriation or pay from any public fund whatever, anything in aid of any church or sectarian purpose, or to help support or sustain any school, academy, seminary, college, university, or other literary or scientific institution, controlled by any church or sectarian denomination whatever; nor shall any grant or donation of land, money, or other personal property ever be made by the State or any such public corporation, to any church, or for any sectarian purpose.”- (Const, of 1870, art. 8, sec. 3.) “Congress shall malee no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the government for a redress of grievances.” (1st amendment to const, of U. S.) “All persons born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens, of the United States and of the State wherein they reside. No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any State deprive any person of life, liberty or property, without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws.” (14th amendment to const, of U. S. sec. 1.) The Federal constitution does not control in the matter of public schools or in what instructions shall be given therein, but the regulation of public schools, as well as their support, rests with-and devolves upon the several States. Nor does the constitution of the United States provide for protecting the citizens of the respective States in their religious liberties. This is left to the State constitutions and laws. Nor is there any inhibition imposed by the constitution of the United States in this respect on the States. (Permoli v. Municipality No. 1 of New Orleans, 3 How. 589; 11th L. ed. 739.) The question, therefore, to be decided in this case is, is the reading of the Bible in the public schools of this State prohibited by our State constitution? The Bible is not mentioned in the constitution, nor is there found therein any express inhibition against the giving of religious or moral instruction in the public schools, and while the constitution is silent upon those subjects, it has been from the formation of our State government to the present time universally recognized by the people that there are certain fundamental principles of religion and morality which the safety of society requires should be imparted to the youth of the State, and that those principles may be properly taught in the public schools as a part of the secular knowledge which it is their province to instil into the youthful mind. That this may be done without the infraction of any of the safeguards of the constitution is recognized in all the cases where the right to read the Bible in the public schools has been conceded, so far as we have been able to discover. Even as early as the ordinance of 1787 the men who framed that great charter of liberty sought to secure to the inhabitants of the Northwest Territory, and their posterity, the inestimable blessings of religious and moral instruction. It is therein provided that “religion, morality and knowledge being necessary to good government and the happiness of mankind, schools and the means of education shall forever be encouraged.” And Mr. Justice Lyon, in State v. District School Board, 76 Wis. 177, which is the main authority relied upon by the relators, while considering this phase of the question and while referring to the Bible, said (p. 195) : “Furthermore, there is much in the Bible which cannot justly be characterized as sectarian. There can be no valid objection to the use of such matter in the secular instruction of the pupils. Much of it has great historical and literary value, which may be thus utilized without violating the constitutional prohibition. It may also be used to inculcate good morals,-—-that is, our duties to each other,—which may and ought to be inculcated by the district schools. No more complete code of morals exists than is contained'in the New Testament, which re-affirms and emphasizes the moral obligations laid down in the Ten Commandments. Concerning the fundamental principles of moral ethics the religious sects do not disagree.” It has always been understood that those general provisions found in the several State constitutions which usually appear in what are designated as a “bill of rights,” and which provide that the enjoyment of the free exercise of religious profession and worship, without discrimination, shall be forever guaranteed to the people, and that they shall not be required to attend upon or support any ministry or place of worship against their consent, were primarily designed to prevent the establishment of a State religion or the compulsion of the citizen to support, by taxation or otherwise, an established ministry or places of established worship, it being the object of such constitutional provisions to work a complete divorcement of the State and the church, and to sever the relation between the State and church which had existed in the mother country prior to the Revolution and secure to the citizen freedom of conscience in the matter of religious belief and worship, and that-the instruction which was to be imparted, in the public schools did not fall within those provisions of the State constitution unless the instruction sought to be imparted degenerated into what may be properly designated as denominational or sectarian instruction and falls within the inhibition of those provisions of the constitution which were enacted with a view to placing all religious denominations or religious sects upon an equality before the law. (Nichols v. School Directors, 93 Ill. 61; Donahoe v. Richards, 38 Me. 379; 61 Am. Dec. 256.) We think it obvious, therefore, that all must agree that there can be no rational constitutional basis upon which this court can hold that the Bible can be excluded from the public schools of the State other than upon the ground that it is sectarian in character and falls within those inhibitions of the State constitution which prohibit teaching in our public schools the beliefs and doctrines of the different denominations or sects into which the believers of the Bible have in the course of time divided. In all the cases upon this subject which the diligence of counsel have been able to discover,—and, so far as we can learn, they have found them all,—when the Bible has been excluded from or when it has been admitted to the public schools, the question turned upon (1) whether or not the Bible was viewed by the court then considering the question to be sectarian in its character or non-sectarian in its character; and (2) whether the engaging in the reading of the Bible, repeating the Lord’s Prayer, singing songs, etc., rendered the public school in which the exercises were held a place of public worship. None of the courts of last resort have held that the Bible, as an entirety, could be excluded from the public schools on constitutional grounds, as none of them have held that all parts of it were sectarian. The Supreme Courts of two States, Wisconsin and Nebraska, (State v. District School Board, supra; State v. Scheve, 65 Neb. 853;) have held that certain portions of the Bible are sectarian in their" character while others are not sectarian in character, and that the sectarian portions should be excluded from the public schools while the non-sectarian portions might be read. Neither of these courts, however, lays down any test or tests or .points out any course of reasoning whereby the school boards, teachers, patrons or pupils of the public schools can certainly determine what portions of the Bible are sectarian and what portions are non-sectarian,—that is, what portions may and what portions may not be read in the public schools; and it would seem essential in a matter of so great importance to the success of the public schools (there should be no doubt if only a part of the Bible is to be admitted and only a part of the Bible is to be excluded from the public schools) that there should be some test or tests or some course of reasoning pointed out by the courts which could be applied by the school boards, teachers, patrons and pupils, so that all might know with reasonable certainty what portions of the Bible might, and what portions might not be read in the public schools. To leave the' determination of those questions in doubt would be to invite strife and stir up litigation in almost every case where a portion of the Bible had been admitted or excluded from the public school. As to whether the portions admitted or rejected were, within the view of the law, sectarian or non-sectarian, we assume no rule upon this subject was announced by those courts, as, doubtless, by reason of the character of the question involved, no rational rule on the subject could be formulated. If this is true, as it would seem to be, it- perhaps would lead to the conclusion that the Bible should be held by the courts to be either sectarian or non-sectarian in. character in its entirety, and cause the legal mind to doubt the soundness of the judgments of those courts which hold that the Bible in part may be read in the public schools and in part must be excluded from the public schools. The Supreme Courts of Maine, Massachusetts, Michigan, Iowa, Kentucky, Kansas and Texas (Donahoe v. Richards, 38 Me. 379; Spiller v. Inhabitants of Woburn, 12 Allen, 127; Pfeiffer v. Board of Education of Detroit, 118 Mich. 560; Moore v. Monroe, 64 Iowa, 367; Hackett v. Brooksville School District, 120 Ky. 608; Billard v. Board of Education, 69 Kan. 53; Church v. Bullock, (Tex.) 16 L. R. A. [N.S.] 860;) have each held the Bible to be non-sectarian in character in its entirety and that no part of it could be excluded from the public schools on constitutional grounds. The judgments of those, courts would seem at least to be capable of enforcement and to announce a definite rule and one that would be readily understood by the school boards, teachers, patrons and pupils, and the reasons given in support of those judgments appear to be satisfactory, convincing and logical. The Supreme Court of every State of the Union which has spoken on the subject, with the exception of Wisconsin and Nebraska, has held that the reading of the Bible in the public schools is not prohibited by constitutional enactment, and the Supreme Courts of Wisconsin and Nebraska each hold that only portions of the Bible may be excluded. The majority opinion does not cite a single case, and one cannot be found, which sustains the position assumed therein, but that opinion is in conflict with the adjudications of the Supreme Court of the United States and the Supreme Courts of Maine, Massachusetts, Ohio, Michigan, Iowa, Kentucky, Kansas, Texas, Wisconsin and Nebraska upon the questions here involved, and this conflict cannot be explained upon a difference of constitutional enactment, as no essential difference has been, and cannot be, pointed out upon this subject between the constitution of this State and the constitutions of the States referred to. The majority opinion is also out of harmony with all our previous decisions on the subject and either ignores these decisions or misinterprets them. We think it apparent that it must be held, from a constitutional standpoint, that all parts of the Bible can be read in the public schools or that it must be excluded as an entirety from the public schools, and the Supreme Court of Ohio (Board of Education of Cincinnati v. Minor, 23 Ohio St. 211,) has held that the Bible could not be admitted to the public schools of the State against the wish of the school board in control of the schools in the city where the question arose, but that its admission or exclusion from the public schools of that State rested entirely with the several school boards in charge of the schools of the State. It is stated in a note to County of Cook v. Industrial School, 125 Ill. 540, (where the same is reported in 8 Am. St. Rep. 386,) that the constitutions of twenty-three States, in addition to that of Illinois, contain provisions prohibiting the payment of moneys or any appropriation or grant for the support, benefit or in aid of sectarian schools. In the twenty-three States designated, the wording of their constitutions differs somewhat on this question, and none of them, we think, correspond in exact terms with the constitutional provisions on the subject as they are found in the constitution of this State. We believe them, however, in principle, to all substantially agree. We think, therefore, the question here to be determined does not differ from the question determined by the several Supreme Courts of our sister States that have spoken upon this question, and that the subject, for the purposes of this case, may be condensed into the following propositions: First, was the reading of the Bible by the teachers, the repeating of the Lord’s Prayer in concert and the singing of sacred hymns by the pupils in said schools sectarian religious instruction ? Second, did the conducting of the foregoing exercises in said public schools in the manner in which the bill avers them to have been conducted make said schools places of worship, which the relators’ children were required to attend and the relators who were tax-payers required to support ? These propositions will be considered in their order. There is no book that is so widely read or so highly respected as the Bible or that has had so great an influence upon the habits and lives of mankind, and all men whose judgments are of value,—even those who deny its divine origin,—admit it to be a great historical and literary storehouse and that its teachings are of the greatest value to the world. While numerous translations have been made of the Bible and many editions of it published since the art of printing and manufacture of paper were discovered, the version of King James I, (1607-1611,) which is' the version generally used by the Protestants, and the one compiled at Douay some time previous and which was later adopted by the Roman Catholic church as the only authentic version, are the versions generally in use in this country. We do not think the Bible can be said to be a sectarian book or that its teachings are sectarian. Its plan of salvation is broad enough to include all the world, and the fact that those who believe in the Bible do not agree as to the interpretation of its teachings and have divided into sects, and are therefore sectarian in their beliefs, does not change the Bible or make it a sectarian book. To make the Bible sectarian it must be made to appear that it teaches the dogmas of some particular sect, and it is not sufficient, to show that it is sectarian, to establish that its teachings are so comprehensive that different phases of belief may be founded on arguments based upon some of its parts which, when perhaps only imperfectly examined and partially understood, may seem to tend to support the doctrines of a particular sect and to overthrow the doctrines of some other sect. Much has been written upon the subject as to whether the Bible is sectarian and whether or not there is a difference between sectarianism and Christianity as taught by the Bible. We will call attention to some of the cases where the question now under consideration has been considered by other courts and will quote from them quite extensively, even at the risk of some repetition. In Vidal v. Girard’s Exrs. 2 How. 127, (11 L. ed. 205,) the question was whether a charitable bequest made by Stephen Girard to establish a college in the city of Philadelphia was void because it prohibited the teaching of the Christian religion within the college. The will provided that no ecclesiastic, missionary or minister of any sect whatever should ever hold or exercise any station or duty within the college, and that no such person should ever be admitted, as a visitor or otherwise, within the premises appropriated for the purposes of the college. The court, in sustaining the trust; said (p. 197) : “This objection is, that the foundation of the college upon the principles and exclusions prescribed by the testator is derogatory and hostile to the Christian religion, and so is void as being against the common law and public policy of Pennsylvania. * * * The objection itself assumes the proposition that Christianity is not to be taught because ecclesiastics are not to be instructors or officers. But this is by no means a necessary or legitimate inference from the premises. Why may not a layman instruct in the general principles of Christianity as well as ecclesiastics? There is no restriction as to the religious opinions of the instructors and officers. They may be, and doubtless under the auspices of the city government they will always be, men not only distinguished for learning and talents but for piety and elevated virtue and holy lives and characters, and we cannot overlook the blessings which such men, by their conduct as well as their instructions, may,—nay, must,—impart to their youthful pupils. Why may not the Bible, and especially the New Testament, without note or comment, be read and taught as a divine revelation in the college, its general precepts expounded, its evidences explained and its glorious principles of morality inculcated? What is there to prevent a work, not sectarian, upon the general evidences of Christianity, from being read and taught in the college by lay teachers ? Certainly there is nothing in the will that proscribes such studies. Above all, the testator positively enjoins ‘that all the instructors and teachers in the college shall take pains to instil into the minds of the scholars the purest principles of morality, so that oh their entrance into active life they may, from inclination and habit, evince benevolence towards their fellow-creatures and a love of truth, sobriety and industry, adopting at the same time such religious tenets as their matured reason may enable them to prefer.’ Now, it may well be asked, what is there in all this which is positively enjoined, inconsistent with the spirit or truths of Christianity? Are not these truths all taught by Christianity, although it teaches much more? Where can the purest principles of morality be learned so clearly or so perfectly as from the New Testament? Where are benevolence, the love of truth, sobriety and industry so powerfully and irresistibly inculcated as in the sacred volume? The testator has not said how these great principles are to be taught or by whom, except it be by laymen, nor what books are to be used to explain or enforce them. All that we can gather from his language is that he desired to exclude sectarians and sectarianism from the college, leaving the instructors and officers free to teach the purest morality, the love of truth, sobriety and industry, by all appropriate means, and, of course, including the best, the surest and _the most impressive.” In reviewing this case in Hackett v. Brooksville School District, supra, Mr. Justice O’Rear concludes: “Two points are emphasized by the reasoning of the learned judge: (i) That it was sectarianism that was prohibited; and (2) that the Bible is not a sectarian book,—which are the two points most prominent in this case.” The case of Donahoe v. Richards, supra, is an early case, and was an action against a school board for expelling a pupil who refused to read the King James version of the Bible in the public school, that book having, been adopted by the school board as one to be used by the pupils in their school work. The court said: “The common schools are not for the purpose of instruction in the theological doctrines of any religion or of any sect. The State regards no one sect as superior to any other, * * * and if the peculiar tenets of any particular sect were so taught, it would furnish a well-grounded cause of complaint on the part of those who entertained different or opposing religious sentiments.” The court further said: “The Bible was used merely as a book in which instruction in reading was given. But reading the Bible is no more an interference with religious belief than would reading the mythology of Greece or Rome be regarded as interfering with religious belief oían affirmance of the pagan creeds.” In Spiller v. Inhabitants of Woburn, supra, it was held that the public school committee did not exceed their authority in passing an order that the Bible should be read at the opening of the' schools on the morning of each day. “No more appropriate method could be adopted,” said the court, “of keeping in the minds of both teachers and scholars that one of the chief objects of education, as declared by the statutes of this commonwealth, and which teachers are especially enjoined to carry into effect, is ‘to impress on the minds of children and youth committed to their care and instruction the principles of piety and justice and a sacred regard for the truth.’ ” In Pfeiffer v. Board of Education of Detroit, supra, it was held the use in the public schools, for fifteen minutes at the close of each day’s session, as a supplemental text book on reading, of a book entitled “Readings from the Bible,” which is largely made up of extracts from the Bible, emphasizing the moral precepts of the Ten Commandments, where the teacher is forbidden to make any comment upon the matter therein contained and is required to excuse from that part of the session any pupil upon application of his parent or guardian, is not a violation of the State constitution (art. 4, sec. 41,) prohibiting the legislature from diminishing or enlarging “the civil or political rights, privileges and capacities of any person on account of his opinion or belief concerning matters of religion.” In Hackett v. Brooksville School District, supra, a taxpayer sought an injunction to restrain the teachers and trustees from reading from the King James version of the Bible in the schools and from opening the school with prayers and songs alleged to be of a denominational character. The case went to the court of appeals, where, in a most learned and exhaustive opinion, it was held the injunction was properly denied. The court, on page 593, said: “The main question we conceive to be, is the King James translation of the Bible,—or, for that matter, any edition- of the Bible,—a sectarian book ? There is, perhaps, no book that is so widely used and so highly respected as the Bible; no other that has been translated into as many tongues; no other that has had such marked influence upon the habits and life of the world. It is not the least of its marvelous attributes that it is so catholic that every seeming phase of belief finds comfort in its comprehensive precepts. Many translations of it, and of parts of it, have been made from time to time. * * * There is controversy over the authenticity of some parts of some of the editions, and there are some people who do not believe that any of it is the inspired or revealed word of God; yet it remains that civilized mankind generally accord to it a reverential regard, while all who study its sublime sentiments and consider its great moral influence must admit that it is, from any point of view, one of the most important of books. * * * That the Bible, or any particular edition, has been adopted by one or more denominations as authentic or by them asserted to be inspired cannot make it a sectarian book. The book itself, to be sectarian, must show that it teaches the peculiar dogmas of a sect as such, and not alone that it is so comprehensive as to include them by the partial interpretation of its adherents. Nor is a book sectarian merely because it was edited or compiled by those of a particular sect. It is not the authorship nor mechanical composition of the book, nor the use of it, but its contents, that give it its character. * * * If the legislature or the constitutional convention had intended that the Bible should be proscribed they would simply have said so. The word ‘Bible’ is shorter and better understood than the word ‘sectarian.’ It is not conceivable that if it had been intended to exclude the Bible from public schools that purpose would have been obscured within the controversial word. Nor can we conceive that under the American system of providing thorough education of all the youth, to fit them for good citizenship in every sense, the legislature or the constitutional convention could have intended to exclude from their course of instruction any consideration of such a work, whose historical and literary value, aside from its theological aspects, would seem to entitle it to a high place in any well-ordered course of general instruction. The history of a religion, .including its teachings and claim of authority,—as, for example, the writings of Confucius or Mahomet,—might be profitably studied; why may hot also the wisdom of Solomon and the life of Christ? If the same things were in any other book than the Bible, it would not be doubted that it was within the discretion of the school boards and teachers whether it was expedient to include them in the common school course of'study without violating the impartiality of the law concerning religious beliefs.” In the case of State v. Scheve, supra, each of the several judges of the Supreme Court of Nebraska filed an opinion, and upon a petition for a rehearing an additional opinion was filed. Mr. Justice Holcomb, in the opinion filed by him, said: “The Bible itself is not a sectarian book and it is an erroneous conception to so regard it. Altogether, aside from its theological aspects, the Bible has a historical and literary value surpassed by no secular writings. Its moral teachings and precepts are of the purest and highest, and appeal to the noblest impulses of mankind as no other literary production ever has. Can anyone successfully contend, in the light of the contemporaneous history of the times, that the constitutional framers and the people who adopted that instrument intended to altogether ex-elude the Bible from the schools ? If such had been the intention, would not the members of the convention have expressed themselves in such language as could not be misr understood? * * * The provisions of the constitution on the subject of sectarian instruction in the public schools should be construed so as to give to them the scope and effect intended by its framers and the people who adopted it. This is accomplished by firmly excluding therefrom all forms of instruction calculated to establish and confirm in the minds of students those theological doctrines and beliefs which are peculiar to some, only, of the different religious sects. Further than this we are not warranted in going.” The precise questions here involved do not appear to have been directly passed upon by this eburt. There are a number of cases, however, which have been decided by this court which bear upon the questions and which lead to the conclusion that the Bible may be read in the public schools of this State, and that the reciting of the Lord’s Prayer and the singing of sacred hymns by the pupils do not constitute acts of worship or make the school a place of public worship in a constitutional sense. (Nichols v. School Directors, supra; McCormick v. Burt, 95 Ill. 263; Millard v. Board of Education, 121 id. 297; County of Cook v. Industrial School, supra; North v. Trustees of the University of Illinois, 137 Ill. 296.) In the year 1879, in Nichols v. School Directors, supra, the question was raised as to the constitutionality of a statute which provided that the board of school directors might permit religious meetings and Sunday schools to be held in school houses, and this court, speaking by Mr. Justice Sheldon, held there was nothing in the State constitution which prohibited a school house, with the consent of the school directors, from being used for the purpose designated by the statutes. He said, in considering the questions involved in that case, that religion and religious worship had not been so far placed under the ban of the constitution that they might not be allowed to become the recipients of any incidental benefit because it flowed from public bodies or the authorities of the State. The soundness of the doctrine announced in that case has never been questioned until now. In the year 1880, in McCormick v. Burt, supra, this court, speaking through Mr. Justice Scott, held that a school teacher and a board of education were not liable for damages for excluding a pupil from the public schools of this State who refused to comply with the rule which provided that the P teacher should read a chapter from the King' James version of the Bible as an opening exercise each morning, and that the pupils, during such reading, should lay aside their books and remain quiet. The court, in the course of its opinion, said, “The rule is certainly a reasonable one.” In 1887, in Millard v. Board of Education, supra, the court held, speaking through Mr. Justice Craig, that there was nothing in the constitution of this State to prevent a board of education from permitting, as an opening exercise of the school, the recital by the pupils of the Angelus prayer. Arid in North v. Trustees of the University of Illinois, supra, which was decided in 1891, this court, speaking through Mr. Justice Wilkin, held that a rule of the State university requiring all students who had not been excused to attend chapel'' exercises, where the New Testament was read, the Lord’s Prayer recited, religious hymns sung and religious addresses delivered, was not unreasonable, and that the rule, or its enforcement, was not prohibited by the constitution of this State; and it may be remarked of this case that the soundness of the doctrine announced has never been questioned until now. At the time all these cases were before the court and under consideration, and when decided, Mr. Justice Scholfield and Mr. Justice Craig were members of this court, both of whom were members of the constitutional convention which framed the constitution of 1870, and it must be conceded they were both able and painstaking judges; and it is very strange, indeed, if the State constitution which they assisted in framing contained provisions which excluded the Bible from the public schools of this State on the ground it was a sectarian book and prohibited the reciting of the Lord’s Prayer and singing the religious hymns in the public schools because they were religious exercises and made the school house a place of public worship, that they did not discover that fact, but that the discovery that the reading of the Bible, the reciting of the Lord’s Prayer and the singing of religious hymns in the public schools were unconstitutional was left to a later generation of judges. In City of Chicago v. Reeves, 220 Ill. 274, in considering the validity of the amendment of the constitution adopted in 1904, on page 296, it was said: “Judges Craig and Scholfield were both members of the constitutional convention of 1870 and were members of this court at the time the amendment of 1878 was proposed and adopted, and Judge Craig wrote the opinion in the Moore case and Judge Scholfield that in the Wilson case, construing and interpreting that amendment, and it can hardly be presumed that either of these painstaking and able men was not familiar with section 2 of article 14 of the constitution, and its legal effect, at the time of the proposal and adoption of said amendment and at the time they prepared opinions in those cases.” We think the great weight of authority sustains the position that the Bible, or any version thereof, may be read in the public schools of this State, without comment, without violating those inhibitions of the constitution which prohibit the giving of sectarian religious instruction in the public schools. The opinion of the Supreme Court of Wisconsin which holds only portions of the Bible may be read in the public schools was repudiated by this court in North v. Trustees of the University of Illinois, supra. We will next consider the question whether said school, by reason of the exercises hereinbefore referred to being conducted therein, converted the school into a place of worship which the relators’ children were required to attend, and the relators who were tax-payers were required to support. This question has been passed upon adversely to the contention of the relators in the cases above cited from the Supreme Courts of the States of Kentucky and Tennessee, and in Moore v. Monroe, supra, and in Nichols v. School Directors, supra. In the Kentucky and Texas cases, by way of illustration, the practice of opening the sessions of legislative assemblies by prayer was referred to, and it was said similar exercises in schools no more made it a place of worship, within the meaning of the constitution, than it made legislative halls places of .worship. In the Nichols case it was sought to enjoin the directors from allowing the school house to be used by any society or organization for the purpose of holding therein religious meetings. The bill alleged that the directors had given permission to different church organizations to hold religious services in the school house, and that under this permission some of the church 'organizations intended holding stated meetings therein. The bill alleged that the complainant was a tax-payer in the school district; that he objected to the action of the directors, and that by such action of the school directors he was compelled to aid in furnishing a house of worship, contrary to the law of the land. The circuit court sustained a demurrer to the bill, and this court affirmed its decision, holding that such use of the school house as was proposed was not in violation of section 3 of article 2 of the constitution, or of any other provision of the constitution. It is urged, however, that the children of relators were required to bow their heads and assume a devotional attitude during the-reading of the Bible and the recitation of the Lord’s Prayer and the singing of sacred hymns. This is true in part; but the petition does not allege the relators’ children were required to participate in the recitation of the Lord’s Prayer or in the singing of said sacred hymns. At most, according to the averments of the petition, the children of relators were required to remain quiet during the exercises, and the fact that they were required to bow their heads and fold their hands during the exercises did not convert the school into a place of worship. In Spiller v. Inhabitants of Woburn, supra, during the exercises the pupils were required to bow their heads. The court said the regulation “did not prescribe an act which was necessarily one of devotion or religious ceremony. It went no further than to require the observance of quiet and decorum during the religious service with which the school was opened. It did not compel a pupil to join in the prayer, but only to assume an attitude which was calculated to prevent interruption by avoiding all communication with others during the service.” It is also said that some of the children in the school were asked to explain certain passages of the Bible which were read. It does not appear from the petition what the passages were which were required to be explained, what the explanation was, or that the children of relators were ever called upon by the teacher to make such explanation. We think, therefore, that the fact that some of the children in the school were required to explain the meaning of certain passages of scripture which were read in their presence did not convert the school into a place of worship. Our conclusion is -that the exercises which were conducted in said school did not convert the school into a place of worship which the relators’ children were required to attend or the relators who were tax-payers were required to support. The questions involved in the last- proposition are not as vital to a decision of this case as the main question involved in the first proposition, viz., is the reading of the Bible, or any translation thereof, in the public schools of this State, without comment, sectarian religious instruction?—which question is the principal one discussed in the briefs and was undoubtedly considered by the parties as the pivotal question in the case, and the other questions were only thrown in as makeweights. In holding that the Bible, or any oí its translations, may be read in the public schools of the State without comment, and that when so read the reading thereof is not sectarian religious instruction and does not convert the school where it is read into a place of worship, it must not be thought that we would have this court assume the power to determine whether the Bible, or any translation thereof, shall or shall not be read in the public schools of the State. That power is vested in' other hands. Nor must it be thought that we would have this court assume to determine which one of the several translations referred to is the correct translation of the Bible or that all of said translations are not correct, or to determine which translation, if any, shall be read in the public schools, or which one of the many sects or denominations into which the believers of the Bible have divided, teaches, as a part of its creed or church doctrine, the correct interpretation of the Bible. With those questions, or any of them, this court is not, in the decision of this case, concerned. All we would have the court decide is that the constitution of this State does not prohibit the reading of the Bible, or any of its translations, in the public schools, and that the exercises as carried on in the schools in question did not make them a place of worship. Section i of article 8 of the constitution of 1870 provides : “The General Assembly shall provide a thorough and efficient system of free schools, whereby all children of this State may receive a good common school education.” In pursuance of this constitutional provision, legislation has been passed by the General Assembly whereby an elaborate free school system has been established in this State, and the management and control of the public schools-of the State have been placed by such legislation in the hands of boards of school directors and boards of education, the members of which boards are elected by the people. The powers of such boards are very broad, and the determination of the questions whether or not the Bible, or any of the translations thereof, and if any, which one, shall be read in the public schools, rests primarily with those boards, and their determination of those questions cannot be reviewed or controlled by the courts. In McCormick v. Burt, supra, Edward McCormick brought an action on the case against Cora Burt and the directors of the school she was teaching, to recover damages on account of his suspension by the board of directors from the benefits of the school for the non-observance of a rule adopted by them for the government of the school. The substance of the rule adopted was, the teacher might read, as an opening exercise, every morning, not occupying more than fifteen minutes, a chapter from the King James translation of the Bible. No one was required to be present at or participate in such exercise unless he chose to do so, and while such exercise was being conducted every pupil was required to lay aside his books and remain quiet. The plaintiff was a Catholic, and for the non-observance of the rule, which it was alleged was void as an interference with the religious convictions of plaintiff and his father, the plaintiff was expelled. A demurrer was sustained to the declaration, and this court, in affirming the judgment of the lower court, after referring to the powers conferred upon the board of school directors, on pag'e 265, said: “In the performance of the duties imposed by law upon school directors they must exercise judgment and discretion. What rules and regulations will best promote the interests of the school under their immediate control, and what branches shall be taught and what text books shall be used, are matters left to the determination of the directors and must be settled by them from the best lights they can obtain from any source, keeping always in view the highest good of the whole school.” In Board of Education of Cincinnati v. Minor, supra, the board of education of the city of Cincinnati' adopted a rule prohibiting the reading of the Bible in the public schools of that city, and the plaintiffs, who were tax-payers, filed a bill to enjoin the board of education from enforcing said rule. The nisi prius court gave judgment for the plaintiffs and perpetually enjoined the enforcement of the rule. The judgment of the lower court was reversed by the Supreme Court on the ground that the legislature of the State had placed the management of the public schools under the exclusive control of directors, trustees and boards of education, and the courts had no rightful authority to interfere with the management and control of the public schools of said State. In Donahoe v. Richards, supra, the plaintiff brought an action to recover damages for expelling him from the district school in the town of Ellsworth for having refused to read from the protestant revision of the English Bible, which the school committee had regularly prescribed to be used as a reading book in the public schools of said town. The court said: “The right to prescribe the general course of instruction and to direct what books shall be used must exist somewhere. The legislature have seen fit to repose the authority to determine this in the several superintending school committees. They may therefore rightly exercise it. * * * The power of "selection is general and unlimited. It is vested in the committee of each town. It was neither expected nor intended that there should be entire uniformity in the course of instruction or in the books to be used in the several towns in the State. The very distribution of power manifestly shows that no such intention could have existed. The manner of its exercise must depend upon the judgment, discretion and intelligence of the different committees. The actual selection at any given' time and place depends upon the views and opinions of those upon whom the law devolves this duty. The power of ultimate decision must rest somewhere. No right of appeal is granted. No power of revision is conferred upon any other tribunal. Because the right of selection may be injudiciously or unwisely exercised, it by no means follows that it does not exist. This court cannot malee an affirmative rule as to what books shall be selected, nor a negative rule prescribing what shall not be used, if the right of selection be exercised in conformity with existing statutes and the constitution.” We are unable to discover any natural or logical connection between the questions before the court of the construction of our constitution and the sorrows of the Quakers and Roger Williams or the illiberal views and practices of the Puritans in New England or the Cavaliers in Virginia. Those things lend no aid to the determination of the question whether the reading of the Bible in the public schools, without comment, is sectarian instruction. Those matters have no more relation to the controversy in this case than the inability of the court to decide the sectarian controversy between the different branches of the Presbyterian church. That controversy between two organized religious bodies related to sectarian doctrine, and if the decision has any application to this case, the logical conclusion would be that we could not determine whether the reading of the Bible is 'sectarian instruction or not. In that case, as in all other sectarian controversies, each party disputed the proposition that the Bible contained the teachings of the other sect, and insisted that the sectarian beliefs arose, not from what was contained in the Bible, but from what the other sect read into it. In fact, sectarian differences are rapidly disappearing from the religious world, and the growing general understanding is that the Bible does not teach sectarian doctrine. To hold that the Bible cannot be read in the public schools requires a judicial determination that it teaches the doctrine of some sect, and if that is so we ought to be able to say what sect. It is said in the majority opinion that a child cannot hear the Scriptures read in the public schools without being instructed as to the divinity of Jesus Christ, which would be an affront to a large and intelligent religious denomination whose members do not admit that it teaches such a doctrine, and the same may be said of the other sectarian beliefs mentioned in the opinion. Free-thinkers and atheists do not constitute a sect which is an organized religious body, and the prohibition against sectarian instruction, which relates only to the teaching of the doctrine of a particular sect, has no application to them. The constitution is not directed against the Bible, but applies equally to all forms and phases of religious beliefs. If the Bible is to be excluded because it pertains to a religion and a future state, heathen mythology must go with it. Moral philosophy must be discarded because it reasons of God and immortality, and all literature which mentions a supreme being, or intimates any obligations to him, must be excluded. We cannot conceive that the framers of the constitution, or the people, intended that the best and most inspiring literature, history and science should be excluded from the public schools, so that nothing should be left except that which has been sterilized, so as not to interfere with the beliefs or offend the sensibilities of atheists. The majority opinion seems to proceed upon the theory that the people cannot be trusted to determine, through their constitutionally elected school officers, the question whether the Bible shall be read in the public schools of the State, for fear that where Protestants are in the majority the King James version will be read and where the Catholics are in the majority the Douay version will be read, and that by leaving the question to the determination of the school boards (where it has heretofore rested) “a religious contest may be expected at each election of a school director.” The principle which lies at the basis of our government is that majorities must control in the determination of all questions which affect the public, and that principle applies here as it does in the decision of all public questions. The State of Illinois is a Christian State. Its people, as a people, are a Bible reading people, and its citizens who are students of and believers of the Bible are not all found in the churches. We are of the opinion the decision of the question whether the Bible shall be read in the public schools should be left where it has rested from the foundation of the State and through its entire history,—i. e., with the local school boards,—and this court, with a view to foreclose the people by its decision upon the question whether they desire to have the Bible read in the public schools, should not read into our State constitution, as the majority opinion does, a provision excluding the Bible and all its translations from the public schools, and that especially should this be true in view of the well known historical fact that the framers of the constitution of 1870 expressly refused to incorporate into the constitution a provision excluding the Bible from the public schools when that provision was offered in that convention, and declared by its action in declining to incorporate into the constitution such provision, in the view of the members of that convention, the question whether the Bible should be read in the public schools should rest with the several school boards of the State, where it had rested under the constitutions of 1818 and 1848. While it is true this court may construe the constitution, it has not the power, and it should not, under a pretext to construe the constitution, amend it, and certainly not in a case like this, where the effect of the amendment will be to deprive many thousands of children living in this State of any knowledge of the principles taught in the Bible, as the Bible is not taught in all the homes of the State, and the only knowledge which a large number of children in this State will ever gain of the Bible must be through the public schools, and if they do not get such knowledge there it will be lost to them entirely. We therefore most respectfully dissent from the majority opinion and earnestly protest against a result which excludes the Bible from the public schools of the State.